Citation Nr: 1438124	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-39 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO is the Agency of Original Jurisdiction (AOJ).  

In April 2010, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2010, the Court granted a joint motion for partial vacature and remand (JMR).

In May 2012, the Board remanded these issues to the AOJ for development consistent with the terms of the JMR.  The issues are now back before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's current upper back disability did not have onset during his active service, arthritis of his thoracic spine did not manifest within one year of separation from active service, and his current upper back disability was not caused by his active service.   

2.  The Veteran's current neck disability did not have onset during his active service, arthritis of his cervical spine did not manifest within one year of separation from active service, and his current neck disability was not caused by his active service

3.  The Veteran's current headaches did not have onset during active service and were not caused by his active service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection or service aggravation of an upper back disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

2.  The criteria for service connection for a neck disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  

3.  The criteria for service connection for headaches have not all been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in active service, even though there is no evidence of such disease in service, if manifest to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

"If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case [38 U.S.C.A.] section 1153 applies and the burden falls on the veteran to establish aggravation."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the instant case, the question of preexistence of a whiplash injury has been raised.  The Board provides an explanation of this so that the Veteran may understand the case in light earlier documents sent to him.  Ultimately, the Board need not determine whether the whiplash injury was present when he entered service and need not determine whether, if it was present, it was not aggravated by his active service.  The Board does not make that determination because to do so would require that the Boards remand the case for an additional medical opinion.  Such an opinion on the in-service element of this case would not change the outcome because the preponderance of evidence shows that, even if the in-service element is met, the preponderance of evidence shows that the nexus element is not met.  Another remand is therefore not necessary and would only inject delay in this case.  

Service treatment records include a February 1968 report of medical history upon which the Veteran endorsed a "Yes" option as to if he ever had or then had a painful or "trick" shoulder or elbow.  This report of medical history has a section titled "Physician's summary and elaboration of all pertinent data (Physician shall comment on all positive answers . . .)."  This section contains the comment "left shoulder - discomfort.  No hx of dislocating.  Occasional pain in left (illegible) and occasional catches."  

In another section of this report the Veteran indicated that he was in an automobile accident after which had a painful shoulder and back trouble.  That, however, is a report of medical history from when the Veteran was accepted and enrolled in active service.  It is not an examination report.  Nor does the physician's statement indicate an examination.  Rather it is a comment on what the Veteran reported.  It therefore does not satisfy the requirements of a noting of any disorder, infirmity, or defect when accepted, examined, and enrolled in service. 

There is also a February 1968 report of medical examination.  This is therefore a report of medical examination from when the Veteran was accepted and enrolled in service.  It documents a normal clinical evaluation of his upper extremities, spine, and other musculoskeletal system.  There was no noting of a cervical spine or upper back disorder, defect, or infirmity on an examination report when the Veteran was enrolled and accepted into active service.  

Therefore, unless there is clear and unmistakable evidence that the Veteran's upper back and/or neck injury preexisted his acceptance into service and clear and unmistakable evidence that such was not aggravated by his active service, the Board must find that the Veteran was sound upon entrance into active service.  

Service treatment records document that the Veteran sought treatment for symptoms involving his left shoulder and cervical spine in October 1969.  An x-ray study documents that there was no bony abnormality noted of the cervical spine or left shoulder.  In March 1970, he reported that he had a stiff neck for two days.  He also reported that he had a history of whiplash three years prior.  Impression was neck pain with a mention of possible relationship to an old whiplash injury.  In April 1970, the Veteran reported pain radiating to his left shoulder and back.  He reported a history of some condition, the writing being illegible, in 1967.  Impression was probable sprain related to old cervical spine injury.  

The Veteran completed a report of medical history at separation from active service in January 1972.  He indicated that he had never had a painful or trick shoulder but also indicated that either then or previously he had back trouble.  A physician commented that he had occasional upper back pain for two and one-half years.  This is significantly different than his report at entrance into service.   

Service treatment records include an August 1982 report of medical examination of the purposes of enlistment.  This shows a normal clinical evaluation of the Veteran's spine and other musculoskeletal system and his upper extremities.  In an associated report of medical history he checked "NO" selections as to whether he then had or had ever had painful or trick shoulder, recurrent back pain, or arthritis, rheumatism, or bursitis, providing evidence against his own claim.  

In Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012), the Court provided a concise statement of law as to the effect of not rebutting the presumption of soundness, referring to Wagner v. Shinseki, 370 F.3d 1089 (Fed. Cir. 2003) and Horn v. Shinseki, 25 Vet. App. 231 (2012), as follows:

If the presumption of soundness is not rebutted, then the finding is that the inservice element is met and, specifically, that an injury was incurred during active service.  Although this may be illogical, this is what is required by law.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Horn, 25 Vet. App. at 236 ("When VA fails to carry its burden as to either preexistence or lack of aggravation," the veteran's entitlement to compensation is "determined upon the assumption that the [disease or] injury was incurred during service." (quoting Wagner, 370 F.3d at 1094)); see also Wagner, 370 F.3d at 1096 ("[I]f the government fails to rebut the presumption of soundness ..., the veteran's claim is one for service connection [based on in-service incurrence].  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.").

In other words, if the presumption of soundness applies and is not rebutted, then, although perhaps sometimes irreconcilable to the facts of the case, the finding is that an injury was incurred during active service and the in-service element of a service connection claim is met.  Of course, the nexus element and the present disability element must also be met in order for VA to grant service connection.  

The next relevant evidence is records of treatment by Dr. "T" in December 1989.  At that time the Veteran reported a medical history that include that he had a neck whiplash injury in 1966 that still bothered him 1 to 2 times per year.  In April 1990, the veteran sought treatment for neck discomfort when he pulled on some boxes.  He was found to be tender along the right trapezius.  He continued to report neck symptoms through December 1992.  

November 1992 Mayo Clinic records document that the Veteran sought treatment for pain of his neck and upper back and headaches and dizziness.  These records provide the following:  

In 1966 the patient was involved in a motor vehicle accident. . . . the patient was seen for evaluation and cervical spine films were negative at that time.  The patient was diagnosed with whiplash and treated with physical therapy.  It took many years, but eventually his pain resolved.  About five years ago, the patient slipped and landed primarily on his back and shoulders.  This accident resulted in neck discomfort and shoulder pain.  The patient denied any paresthesias or weakness in his arms.  He was treated with nonsteroidal anti-inflammatory medication which improved his symptoms. He was also treated with physical therapy.  X-rays obtained at that time showed no fractures.  For the next three years the patient had no discomfort.  In 1991 the patient awoke with severe vertigo. . . . Concurrent with his vertigo, the patient complained of bitemporal headaches . . .  The patient also complained of pain in his neck with a cracking sensation with movement of his head and headaches.  

VA provided a relevant examination in May 2007.  The examiner listed a relevant medical history as reflected in other records and he diagnosed degenerative joint disease of the cervical and thoracic spine with muscle spasm.  The examiner provided the following opinion:  

It is the opinion of this examiner that it is less likely than not that the veteran's upper back condition is related to service problems.  [T]his is based on the veterans prior whiplash injury that he had prior to service.  It is documented prior to service that he was still having pain and discomfort but with normal examination when he was admitted to service.  He had only three episodes documented with treatment in the service relating to muscle spasm or pain.  On his separation examination, it was also noted that he was having back pains that was occasional pain.  That was unchanged from when he was first enlisted into the service.  Therefore, no aggravation was shown during service at this time.  Subsequently, the history at Mayo Clinic indicated that the veteran's neck pains had resolved and his back and neck pain did not restart until after he had fallen on his back in 1987.  [S]ubsequently, he has had multiple treatments and problems relating to his back and neck, seemingly, under Dr. [T's] records, to be related somewhat to stress and multiple falls in reading through the records. . . . With this history, it is the opinion of this examiner that there has been established medical evidence that this condition occurred prior to enlistment, was present at enlistment, was not aggravated during service with only three treatments noted at this time and none in the last two years, with an indication of resolution with a three to four year interim of being pain free until the veteran fell on his back in 1987 and was then evaluated November 5, 1992 by Mayo Clinic for the upper back complaints.  

Also of record is an October 2006 report from the Nebraska Spine Center.  This documents that the Veteran had constant complains of pain in his neck and shoulders along with headaches and light headedness.   

As to a history of the present illness it is stated: "his symptoms have been on and off for several years. . . . he denies any specific injury that caused his symptoms but notes that he had fallen at work 15 years ago, this seemed to aggravate his condition."  

This evidence shows that the Veteran has a current upper back and neck disability.  For the purposes of this decision, the Board proceeds assuming that the in-service element is met as to these conditions.  This is because even if the Board were to find that the preexistence prong of the 38 U.S.C.A. § 1111 was met, there is no clear and unmistakable evidence of record that any preexisting injury was not aggravated by service.  In this regard, the Veteran was treated during service and at separation he reported pain for two and one half years.  The examiner's opinion with regard to the events of service is expressed in an as likely as not language and furthermore, the examiner expressed his opinion with the language "no aggravation was shown during service."  If the Board were to rely on this opinion to rebut the second prong of 38 U.S.C.A. § 1111, it would impermissibly shift the burden to the Veteran to show aggravation.  

For these reasons, the Board concludes that there is insufficient evidence of record at this time to rebut the presumption of soundness in this case. 

That however does not end the analysis.  As stated above, the Board determines that the preponderance of evidence is against a finding that the nexus element has been met as to the claims of entitlement to service connection for an upper back disability or a neck disability.  The most probative evidence in this regard is the 2007 VA medical opinion.  This evidence is consistent with the Mayo Clinic records.  The December 1989 entry in Dr. T's records, in which the Veteran only mentions a 1966 whiplash injury, is not so probative as to outweigh the 2007 VA opinion and the Mayo Clinic records as to whether his whiplash injury had resolved.  Neither is the 2006 evidence from the Nebraska Spine Center.  

Although that evidence records that an injury 15 years earlier may have aggravated his condition, the report that he has had symptoms for several years is not a report of symptoms present since service which would have been more than 30 years at the time of the 2006 entry.  In effect, at key points in this record, the Veteran himself provides highly probative evidence against his own claims.   

Some explanation of the 2007 opinion is necessary:  Although the examiner explained his determination that any preexisting neck or back injury was not aggravated by service, the Board does not and need not rely on that part of the opinion.  Irrespective of the examiner's explanation as to what happened or did not happen during the Veteran's service, the examiner sufficiently explained that there was "an indication of resolution with a three to four year interim of being pain free until the veteran fell on his back in 1987."  That is well supported by the November 1992 Mayo Clinic records that document that Veteran's report that his whiplash injury had resolved and the Veteran then suffered another injury five years earlier, i.e., in 1987.  Although Dr. T's records document the Veteran's report of an old whiplash injury resulting in pain one to two times per year, and do not report a fall in 1987, those notes were not made in a more general context than the notes made by the Mayo Clinic in 1992.  The Mayo Clinic notes were made when the Veteran was specifically seeking medical treatment for his back, neck and headaches.  In this context a person would have been more likely to provide a more accurate history so as to obtain proper treatment for the specific condition for which he was seeking treatment than he would in providing a general history.  

There is no evidence of degenerative joint disease manifesting within one year of separation from active service so the presumptive provisions for chronic diseases are not for application.  

For the reasons stated above, the Boards finds that service connection must be denied for upper back and neck disabilities.  

Now the Board turns to the headache claim:  Service treatment records include no reports of headaches.  In the January 1972 separation from active service report of medical history, the Veteran reported that he did not then have and had not previously had dizziness or frequent or severe headaches, providing highly probative factual evidence against his own claim.  

The associated report of medical examination documented normal neurologic and head evaluations.  This is evidence against a finding that he had headaches during service.  

The November 1992 Mayo Clinic treatment records show that he reported headaches with onset in 1991 and concurrent with his neck pain.  The Board has already determined that his neck disability is not related to his active service.  This report is evidence against a finding that his headaches had onset during active service or were caused by his active service.  Rather, it is reasonable to infer from this evidence that his headaches are related to his post-service neck injury.  This is also consistent with Dr. T's records, for example, from September 2003, that relate his headaches to his neck disability.  

The May 2007 VA examination report is also evidence against a finding that his headaches are related to service:  That report documents that the Veteran indicated that his headaches occur when his back is bothering him.  The examiner diagnosed muscle tension headaches related to muscle spasms.  He explained his opinion as follows:  "The opinion of this examiner is that the upper back problems are less than likely related to service; therefore, the headaches and neck are also less than likely related to service since they are being requested to be secondary to the upper back."  This is an adequate opinion and addresses the only theory of entitlement to service connection for headaches that has been raised by the record.  The Board finds this opinion, coupled with service, Mayo Clinic, and Dr. T's records, to be the most probative evidence of record on the headaches issue and finds that the Veteran's headaches did not have onset during service and were not caused by service.  

In summary, the preponderance of evidence is against the Veteran's claims of entitlement to service connection for upper back, neck, and headaches disabilities.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Adequate notice was provided in a letter sent to the Veteran in October 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are all available private treatment records identified by the Veteran.  In May 2012, the Board remanded these issues in compliance with the terms of the September 2010 JMR, to obtain additional records of treatment of the Veteran by Dr. T.  In July 2012 and November 2012, the AOJ sent letters to the Veteran and his representative along with copies of VA Form 21-4142, Authorization and Consent to Release Information, and asked that he either submit private treatment records or provide the records.  

The Veteran did not respond.  

The AOJ readjudicated the claims in a February 2014 Supplemental Statement of the Case.  There has been compliance with the Board's May 2012 Remand directives and with the September 2010 JMR terms.  

In March 2014, the Veteran's representative sent the Nebraska Spine Center records to the Board and in July 2014 sent a waiver of AOJ consideration in the first instance of those records.  

In May 2007, VA provided an adequate examination and obtained adequate expert opinion as to the issues on appeal.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for an upper back disability is denied.  

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for headaches is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


